DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Amendment
	In response to the amendment field September 21, 2022, amended claims 1-4,  and 11; and new claims 14-19 are acknowledged.  The following new and reiterated grounds of rejection are set forth:
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “concave third portion” (see claim 14) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7, 11 and 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 recites “all portions of the elastic seal being disposed in the gap except for an outer peripheral surface of the packing portion, the outer peripheral surface of the packing portion being fixed in the gap and exposed to the outside as a third portion of the outer surface of the frame body between the first frame outer peripheral surface and the second frame outer peripheral surface” which leads to confusion as the claim recites the outer peripheral surface as being both disposed within and outside the gap.  Likewise, new claims 15 and 17, recite the packing portion being house in the gap.  If the packing portion/elastic seal are housed in the gap, then an outer peripheral portion would also be housed in the gap.  The claims will be examined on the merits, in view of the interview conducted 9/13/22 and in view of the elected embodiment of Figs 9a-b.  As illustrated and discussed, an outer periphery surface of the seal is fixed within the gap and exposed to the outside of the frame body, such that a continuous surface is formed between the first and second frame bodies.  Applicant is advised to remove the newly added claim lanague “except for an outer peripheral portion of the packing portion”, which is contrary to the limitations stating that the outer periphery surface is fixed in the gap portion.  
	Claims 2-4, 7, 11 and 14-19 are rejected as being necessarily dependent upon claim 1.  
	Claim 7 recites “wherein the second portion and the watertight holding section portion are coupled by a this wall section that is formed more thinly thinner than the first portion and the second portion” which leads to confusion when interpreting the “first” and “second” portions.  Claim 7 depends from claim 3, which further depends from claim 1.,  Both claim 1 and claim 3 recite different components, each having first and second portions.  The first and second portions recited in claim 7, may be interpreted as being portions of the frame bodies, or the packing portion.  Appropriate clarification and correction is required.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 7, 11 and 14-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2009/0286412 to Ikeda.
In regard to claims 1 and 11, Ikeda discloses a fixing structure of an elastic sealing device, comprising: an elastic seal 32 a frame body, the frame body comprising: a first frame body 21 including: a first frame outer peripheral surface exposed to an outside, the first frame outer peripheral surface forming a first portion of an outer surface of the frame body, and a first frame engaging; and a second frame body 28 including: a second frame outer peripheral surface exposed to the outside, the second frame outer peripheral surface forming a second portion of the outer surface of the frame body, and a second frame engaging surface arranged facing the first frame engaging surface, the first frame body and the second frame body being arranged to form a gap between the first frame engaging surface and the second frame engaging surface (See Figs. 1-2 and 7-9),wherein the elastic seal comprises: a watertight holding portion 32a configured to hold watertightness between the first frame engaging surface and the second frame engaging surface; and a packing portion 32 integrally formed with the watertight holding portion to project from the watertight holding portion, the packing portion being housed in the gap between the first frame engaging surface and the second frame engaging surface, and all portions of the elastic seal being disposed in the gap except for an outer peripheral surface 32b of the packing portion, the outer peripheral surface of the packing portion being fixed in the gap and exposed to the outside as a third portion of the outer surface of the frame body between the first frame outer peripheral surface and the second frame outer peripheral surface (See Figs. 7-9 and para 0065-0070).  
In regard to claim 2, Ikeda discloses a fixing structure of an elastic sealing device, wherein the first frame engaging surface includes a first engaging surface in which the packing portion is arranged and an engaging side outer peripheral surface in which the watertight holding portion is arranged, the second frame engaging surface includes a second engaging surface facing the first engaging surface and an engaging side inner peripheral surface facing the engaging side outer peripheral surface, the gap includes a first gap in which the first engaging surface and the second engaging surface face each other; and a second gap 28a in which the engaging side outer peripheral surface and the engaging side inner peripheral surface face each other (See Figs. 7-9 and para 0065-0070).  
In regard to claim 3, Ikeda discloses a fixing structure of an elastic sealing device, wherein the packing portion includes: a first portion 32b that is forming a part of the outer surface; and a second portion that is positioned between the first portion and the watertight holding portion section (See Figs. 4a-b, 7-9 and para 0065-0070).  
In regard to claim 4, Ikeda discloses a fixing structure of an elastic sealing device, wherein in the packing portion section, a thickness of the second portion is larger than a thickness of the first portion in a compressed state (See Figs. 4a-b, 7-9 and para 0065-0070).  
In regard to claim 7, Ikeda discloses a fixing structure of an elastic sealing device, wherein the second portion and the watertight holding section portion are coupled by a this wall section that is formed more thinly thinner than the first portion and the second portion (See Figs. 4a-b, 7-9 and para 0065-0070).  
In regard to claim 14, Ikeda discloses a fixing structure of an elastic sealing device, wherein the third portion is one of continuous with the first portion and the second portion or is concave relative to the first portion and the second portion (See Figs. 4a-b, 7-9 and para 0065-0070).  
In regard to claim 15, Ikeda discloses a fixing structure of an elastic sealing device, wherein the packing portion is held by the gap and housed in the gap (See Figs. 4a-b, 7-9 and para 0065-0070).  
In regard to claim 16, Ikeda discloses a fixing structure of an elastic sealing device, wherein the watertight holding portion is an O-shaped ring (See Figs. 4a-b, 7-9 and para 0065-0070).  
In regard to claim 17, Ikeda discloses a fixing structure of an elastic sealing device, wherein the packing portion is housed in the first gap, and the watertight holding portion is housed in the second gap (See Figs. 4a-b, 7-9 and para 0065-0070).  
In regard to claim 18, Ikeda discloses a fixing structure of an elastic sealing device, wherein the packing portion includes a first stepped surface and a second stepped surface, the first stepped surface being provided on 4 side of the first frame body between the first portion and the second portion, the second stepped surface beme provided on a side of the second frame body between the first portion and the second portion (See Figs. 4a-b, 7-9 and para 0065-0070).  
In regard to claim 19, Ikeda discloses a fixing structure of an elastic sealing device, wherein the first engaging surface of the first frame body is formed in a first stepped shape on which the first stepped surface is pressed and arranged, and the second engaging surface of the second frame body is formed in a second stepped shape on which the second stepped surface is pressed and arranged (See Figs. 4a-b, 7-9 and para 0065-0070).  
Claim(s) 1-4, 7 and 14-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 9,608,360 to Yang et al.  
In regard to claim 1, Yang et al. disclose a fixing structure of an elastic sealing device, comprising: an elastic seal 14 a frame body, the frame body comprising: a first frame body 12/24 including: a first frame outer peripheral surface exposed to an outside, the first frame outer peripheral surface forming a first portion of an outer surface of the frame body, and a first frame engaging; and a second frame body 16 including: a second frame outer peripheral surface exposed to the outside, the second frame outer peripheral surface forming a second portion of the outer surface of the frame body, and a second frame engaging surface arranged facing the first frame engaging surface, the first frame body and the second frame body being arranged to form a gap between the first frame engaging surface and the second frame engaging surface (See Figs. 1, 4-6 and Col. 3, Lines 5-62),wherein the elastic seal comprises: a watertight holding portion 68 configured to hold watertightness between the first frame engaging surface and the second frame engaging surface; and a packing portion 40 integrally formed with the watertight holding portion to project from the watertight holding portion, the packing portion being housed in the gap between the first frame engaging surface and the second frame engaging surface, and all portions of the elastic seal being disposed in the gap except for an outer peripheral surface 46 of the packing portion, the outer peripheral surface of the packing portion being fixed in the gap and exposed to the outside as a third portion of the outer surface of the frame body between the first frame outer peripheral surface and the second frame outer peripheral surface (See Fig. 6 and Col. 3, Line 53 – Col. 4, Line 58).   
In regard to claim 2, Yang et al. disclose a fixing structure of an elastic sealing device, wherein the first frame engaging surface includes a first engaging surface in which the packing portion is arranged and an engaging side outer peripheral surface in which the watertight holding portion is arranged, the second frame engaging surface includes a second engaging surface facing the first engaging surface and an engaging side inner peripheral surface facing the engaging side outer peripheral surface, the gap includes a first gap in which the first engaging surface and the second engaging surface face each other; and a second gap 86 in which the engaging side outer peripheral surface and the engaging side inner peripheral surface face each other (See Fig. 6 and Col. 4, Lines 7-67).
In regard to claim 3, Yang et al. disclose a fixing structure of an elastic sealing device, wherein the packing portion includes: a first portion 46 that is forming a part of the outer surface; and a second portion that is positioned between the first portion and the watertight holding portion section (See Fig. 6 and Col. 3 – Line 53 – Col 4, Line 45).
In regard to claim 4, Yang et al. disclose a fixing structure of an elastic sealing device, wherein in the packing portion section, a thickness of the second portion is larger than a thickness of the first portion in a compressed state (See Fig. 6 and Col. 3 – Line 53 – Col 4, Line 45).
In regard to claim 7, Yang et al. disclose a fixing structure of an elastic sealing device, wherein the second portion and the watertight holding section portion are coupled by a this wall section that is formed more thinly thinner than the first portion and the second portion (See Fig. 6 and Col. 3 – Line 53 – Col 4, Line 45).
In regard to claim 14, Yang et al. disclose a fixing structure of an elastic sealing device, wherein the third portion is one of continuous with the first portion and the second portion or is concave relative to the first portion and the second portion (See Fig. 6 and Col. 3 – Line 53 – Col 4, Line 45).
In regard to claim 15, Yang et al. disclose a fixing structure of an elastic sealing device, wherein the packing portion is held by the gap and housed in the gap (See Fig. 6 and Col. 3 – Line 53 – Col 4, Line 45).
In regard to claim 16, Yang et al. disclose a fixing structure of an elastic sealing device, wherein the watertight holding portion is an O-shaped ring (See Fig. 6 and Col. 3 – Line 53 – Col 4, Line 45).
In regard to claim 17, Yang et al. disclose a fixing structure of an elastic sealing device, wherein the packing portion is housed in the first gap, and the watertight holding portion is housed in the second gap (See Fig. 6 and Col. 3 – Line 53 – Col 4, Line 45).
In regard to claim 18, Yang et al. disclose a fixing structure of an elastic sealing device, wherein the packing portion includes a first stepped surface and a second stepped surface, the first stepped surface being provided on 4 side of the first frame body between the first portion and the second portion, the second stepped surface beme provided on a side of the second frame body between the first portion and the second portion (See Fig. 6 and Col. 3 – Line 53 – Col 4, Line 45).
In regard to claim 19, Yang et al. disclose a fixing structure of an elastic sealing device, wherein the first engaging surface of the first frame body is formed in a first stepped shape on which the first stepped surface is pressed and arranged, and the second engaging surface of the second frame body is formed in a second stepped shape on which the second stepped surface is pressed and arranged (See Fig. 6 and Col. 3 – Line 53 – Col 4, Line 45).
Response to Arguments
Applicant's arguments filed September 21, 2022have been fully considered but they are not persuasive. 
Applicant states that Ikeda fails to disclose the elastic seal as recited in the amended claims.  Examiner disagrees as Ikeda has been interpreted as an elastic seal comprising, a sealing device 32 including a watertight holding portion 32a, a packing portion 32b a first frame body 21 and a second frame body 28.   As broadly as claimed, and in view of the new interpretation of the multiple components disclosed by Ikeda, the rejections stand.
Furthermore, applicant’s arguments with respect to claim(s) 1-4, 7, 11 and 14-19 have been considered but are moot in view of the new grounds of rejection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J KASZTEJNA whose telephone number is (571)272-6086. The examiner can normally be reached M-F, 7AM--3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J KASZTEJNA/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        
9/28/2022